ACCEPTED
                                                                                                    03-13-00619-CV
                                                                                                            3788646
                                                                                           THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                1/15/2015 4:24:11 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                   No. 03-13-00619-CV
                 ____________________________________________________
                                                                                FILED IN
                 In the Court of Appeals for the Third Judicial District
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                    Austin, Texas                1/15/2015 4:24:11 PM
                 ____________________________________________________
                                                                            JEFFREY D. KYLE
                                                                                 Clerk
                        Argonaut Insurance Company and
                    Argonaut Great Central Insurance Company,
                                                          Appellants,

                                                v.

   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
           Ken Paxton, Attorney General of the State of Texas
                                                   Appellees.
                 ____________________________________________________

              On Appeal from the 261st Judicial District Court, Travis County, Texas
                           Trial Court Cause No. D-1-GN-11-001584
                               Hon. Lora J. Livingston, Presiding
                ____________________________________________________

APPELLEES’ NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS
             ___________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give notice that

Glenn Hegar succeeded Susan Combs as Comptroller of Public Accounts of the State of

Texas on January 2, 2015, and Ken Paxton succeeded Greg Abbott as Attorney General

of the State of Texas on January 5, 2015.

      Accordingly, the Appellees now should be designated “Glenn Hegar, Comptroller

of Public Accounts of the State of Texas, and Ken Paxton, Attorney General of the State

of Texas.”




                                                1
Respectfully submitted,

KEN PAXTON
Attorney General

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

ROBERT O’KEEFE
Division Chief,
Financial Litigation, Tax, and
Charitable Trusts Division

/s/ Shannon M. Ryman
SHANNON M. RYMAN
Lead Attorney
State Bar No. 24089705
Financial Litigation, Tax, and
Charitable Trusts Division
P.O. Box 12548, MC 017-6
Austin, Texas 78711-2548
Telephone: (512) 475-4866
Telecopier: (512) 477-2348
shannon.ryman@texasattorneygeneral.gov
Attorneys for Appellees




         2
                                CERTIFICATE OF SERVICE
       I hereby certify that on this 15th day of January, 2015, a true and correct copy of the
foregoing Appellees’ Notice of Automatic Substitution of Public Officers was served
on the following attorney(s) of record, via File & Serve Express service and/or as otherwise
indicated below:



Jonathan D. Pauerstein                         Via Email:    jpauerstein@rpsalaw.com
Rosenthal Pauerstein Sandoloski
   Agather LLP
755 East Mulberry Street, Suite 200
San Antonio, Texas 78212



                            /s/ Shannon M. Ryman
                            Shannon M. Ryman




                                              3